Title: To George Washington from William Heath, 11 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Jany 11th 1781
                        
                        I have ordered a Detachment to consist of two Battalions of 250 rank & file each, properly Officered
                            from the Massachusetts Line. One Battalion of 250 rank & file from the Connecticutt Line—One Battalion of 100 rank
                            & file from the New Hampshire Line—and one Battallion of 200 rank & file, half from Colonel Hazens
                            regiment, & the other half from the Detachment on the Lines, in the whole five Battalions to be held in the most
                            perfect readiness to march on the shortest notice, with four days provision cooked &ca. Major General Howe having
                            the Command by seniority I have given it to him—the whole submitted to your Excellency. I have the honor to be with the
                            greatest respect Your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                        
                             250
                             250
                             250
                             100
                            
                                 200
                            
                            1050
                        

                    